Title: Thomas Jefferson to Craven Peyton, 8 August 1813
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir Monticello Aug. 8. 13.
            I inclose you a letter I have just recieved from mr Hornsby in answer to one I had written his father, for I did not know of his death. it puts his claim on the land on an entire new footing,
			 denying that the mother, or daughters ever knew of the sale, or recieved a farthing of the money. if I were stronger I would ride down to see you.
			 as it is I can only request if your business should bring you to Milton or near this place that you would be so good as to call on me; for I must be active in getting this matter settled
			 while Capt Meriwether’s powers are suspended, and the rather as
			 mr Hender Hornsby appears to be a reasonable man. Accept my best wishes
            Th:
                Jefferson
          
          
             to return the letter
          
        